Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on October 31, 2019.  Claims 1-10 are pending.

Drawings
Figure 1 is objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive legends for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.  The unlabeled boxes should be provided with descriptive text labels.

Claim Objections
Claim 9 is objected to because of the following informalities: 
Claim 9 recites the limitation “an aircraft engine” and then makes secondary reference to “the aircraft engine” and “the engine”.  It is unclear if these are the same engine.  The secondary references must be consistent, as amended in claim 1.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the program”.  There is insufficient antecedent basis for the limitation in the claim.  Claim 10 was amended to recite “non-transitory medium” instead of “computer program product”.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10 are directed to the abstract idea of estimating engine wear data, as explained in detail below.  The claims do not include 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts 
Step 1

According to the first part of the analysis, in the instant case, claims 1-8 are directed to a system, claim 9 to a method, and claim 10 to a non-transitory medium.  These are a “process” or “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A health monitoring system for an aircraft engine under observation, comprising: 
an anomaly detection unit configured to analyse operating parameters of the aircraft engine and raise an alarm (Al) in case of threshold exceedance by an analysis result of one of the operating parameters of the aircraft engine, the alarm being associated with a probability of occurrence of a given degradation type of the aircraft engine; 

an alarm confirmation unit configured to weight said probability of occurrence with the determined engine wear rate.
The basic elements of claim 1 are analyzing data, determining a wear rate, and weighting the data, as claimed.  These steps describe the concept of analyzing engine wear data, which corresponds to concepts identified as abstract ideas by the courts in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 112 U.S.P.Q.2d 1750 (Fed. Cir. 2014), Affinity Labs of Texas, LLC v. Amazon.com, 838 F.3d 1266, 120 U.S.P.Q.2d 1210 (Fed. Cir. 2016) or Affinity Labs of Texas, LLC v. DirectTV, LLC, 838 F.3d 1253, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016).  The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of analyzing wear data is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of an “alarm”.    
In the Specification, the “alarm” is not defined as anything beyond a well-understood and conventional activity raising an alarm.  As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional. Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978). In Flook, the Court reasoned 
Operators of aircraft engines are able to mentally estimate engine wear and activities that may impact the engine wear on their aircraft.  
All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
  Save for the recitation of generic computer components (“service device or a user device”), these steps appear to be practically implementable in the human mind and are understood to be a recitation of a mental process. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1630, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. 
Dependent claims 2-8 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Accordingly, claims 1-8 are not drawn to eligible subject matter as they are directed to recite the same abstract idea without significantly more.
Claim 9 is comparable to claim 1 with the same elements recited as a method claim.
Claim 9 is rejected under 35 U.S.C. 101 under the same reasoning as the rejection of claim 1.
Dependent claim 10 is similar to claim 9 and is rejected for the same reasoning as the rejection of claim 9.   

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for analyzing data, determining a wear rate, and weighting the data, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “alarm”.    
The “alarm” is an insignificant extra-solution activity.  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and 
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-10 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  The recitation of a “alarm” is understood to be a well-understood and conventional activity.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Viera, U.S. Patent 8,755,985 B2 (2014) in view of Hoffberg, U.S. Patent Application Publication 2010/0317420 A1.
As to claim 1, Viera discloses a health monitoring system for an aircraft engine under observation, comprising: 
an engine operating condition monitoring unit configured to determine an engine wear rate (Column 7, Lines 5-29); and 

Viera does not disclose a probability of occurrence in the degradation type, as claimed.
Hoffberg discloses an anomaly detection unit configured to analyse operating parameters of the aircraft engine and raise an alarm in case of threshold exceedance by an analysis result of one of the operating parameters of the aircraft engine, the alarm being associated with a probability of occurrence of a given degradation type of the aircraft engine (0621, 0633, 0778).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the system, as disclosed by Viera, with the use of probability of occurrence, as claimed, to estimate the severity and likelihood of engine degradation and alert the operator of the aircraft to possible engine damage, allowing maintenance and inspection to keep the aircraft in good operation.
As to claim 2, Viera, as modified by Hoffberg, discloses the health monitoring system according to claim 1.  
Viera further discloses wherein the anomaly detection unit is configured to raise an alarm if an analysis result of one of the operating parameters of the engine complies with a threshold exceedance confirmation rule (Column 4, Lines 59-60).
As to claim 3, Viera, as modified by Hoffberg, discloses the health monitoring system according to claim 2.
Viera further discloses wherein the threshold exceedance rule corresponds to the detection of a threshold exceedance during k operating cycles during the lifetime of the 
As to claim 4, Viera, as modified by Hoffberg, discloses the health monitoring system according to claim 2.
Viera further discloses wherein the threshold exceedance rule corresponds to the detection of a threshold exceedance during k successive operating cycles of the aircraft engine, k being a positive integer (Column 4, Lines 59-60, there must be some number of successive operating cycles).
As to claim 5, Viera, as modified by Hoffberg, discloses the health monitoring system according to claim 2.
Viera further discloses wherein the threshold exceedance rule corresponds to the detection of a threshold exceedance on k operating cycles among n successive operating cycles of the aircraft engine, k and n being positive integers, n being higher than k (Column 4, Lines 59-60, impossible for k to be higher than n, 5 out of 4 operating cycles).
As to claim 8, Viera, as modified by Hoffberg, discloses the health monitoring system according to claim 1. 
Viera further discloses wherein the aircraft engine is a turbomachine (Figure 1, Column 4, Lines 37-54).
As to claim 9, Viera discloses a method for monitoring the health of an aircraft engine under observation, comprising: 
a step of monitoring operating conditions of the aircraft engine during which an engine wear rate is determined (Column 7, Lines 5-29), and 

Viera does not disclose a probability of occurrence in the degradation type, as claimed.
Hoffberg discloses a step of detecting anomalies which includes an analysis of operating parameters of the aircraft engine and an alarm raising (Al) in case of threshold exceedance by an analysis result of one of the operating parameters of the engine, the alarm being associated with a probability of occurrence of a given degradation type of the engine (0621, 0633, 0778). 
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Viera, with the use of probability of occurrence, as claimed, to estimate the severity and likelihood of engine degradation and alert the operator of the aircraft to possible engine damage, allowing maintenance and inspection to keep the aircraft in good operation.
As to claim 10, Viera, as modified by Hoffberg, discloses a computer program product non-transitory medium comprising code instructions for executing the steps of the method according to claim 9.  Viera further discloses when said program is run on a computer (Column 7, Lines 33-47).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666